                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7
                                   8     TATYANA EVGENIEVNA                                 Case No. 21-cv-00684-JCS
                                         DREVALEVA,
                                   9                                                        ORDER REGARDING SERVICE ON
                                                        Plaintiff,                          DENNIS HAYO
                                  10             v.
                                  11
                                         DENNIS HAYO, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                  14          Before this case was reassigned to the undersigned magistrate judge, the Honorable
                                  15   Haywood Gilliam granted Plaintiff Tatyana Drevaleva’s application to proceed in forma pauperis
                                  16   and ordered the United States Marshal for the Northern District of California to serve process on
                                  17   Defendants. Dkt. 14.
                                  18          Defendants the Department of Veterans Affairs Office of Resolution Management, the
                                  19   Department of Veterans Affairs, and the United States have now been served and appeared in the
                                  20   case, represented by the U.S. Attorney’s Office for the Northern District of California. Those
                                  21   Defendants recently filed a response to this Court’s order for a status report noting that Defendant
                                  22   Dennis Hayo (a federal employee) must be served individually under Rule 4(i)(3) of the Federal
                                  23   Rules of Civil Procedure, that the materials transmitted by the Clerk to the Marshal did not call for
                                  24   service on Hayo individually, and that even if Hayo authorizes the U.S. Attorney’s Office to
                                  25   represent him, that office does not anticipate appearing on his behalf until he is served. Dkt. 34.
                                  26          Pursuant to Judge Gilliam’s March 29, 2021 order, the U.S. Marshal is instructed to serve
                                  27   Hayo individually in a manner consistent with all applicable rules. The Clerk shall coordinate
                                  28   with the Marshal to ensure that service is completed.
                                   1          The Defendants who have appeared are ORDERED to provide the Clerk with an address

                                   2   for service on Hayo no later than May 21, 2021.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 13, 2021

                                   5                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   6                                                 Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
